SHARPE, J.
Whether the testimony of a witness is in whole or in part the result of bias or interest on his part, is a matter material to be considered as affecting credibility, and being material in this respect proof of statements made by him contradictory of his testimony about such matter is, after predicate laid, admissible in evidence. — Bullard v. Lambert, 40 Ala. 204; McHugh v. State, 31 Ala. 317. A proper predicate having been laid therefor on examination of the witness Elizabeth Jones, the State had a right to prove for the purpose of discrediting her that shortly before the killing, she said to others that she was going to have the defendant kill her husband, the deceased. Under like principles the State was entitled to prove> the predicate having been laid, that this witness told others, after .the killing, that the defendant killed her husband, that he shot him through the window and that she had him to do it. Henson v. State, 120 Ala. 316; Holley v. State, 105 Ala. 100; Estes v. State, 37 So. Rep. 85.
In affirming that “the law required that the guilt of the accused should be fully proved,” charge 1 requested by defendant was calculated to mislead the jury to believe the law’s requirement extended to the exclusion of all uncertainty Avliich as proof satisfying the jury of guilt beyond a reasonable doubt would have warranted a finding of guilt. See Lundy v. State, 91 Ala. 100; Griffith v. State, 90 Ala. 583.
In affirming circumstantial evidence to be insufficient for conviction unless it was “such as to exclude to a moral certainty every supposition or hypothesis” but that of defendant’s guilt, charge 2 was bad, in that the affirmation is made without regard to whether the supposition or [hypothesis nslentioned was reasonable. Webb v. State, 106 Ala. 52; Bones v. State, 117 Ala. 138.
The foregoing disposes of the questions raised by the record.
Judgment affirmed.